     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 1 of 12 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     JONATHAN GALATZAN (Cal. Bar No. 190414)
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5         1400 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2727
7         Facsimile: (213) 894-0142
          E-mail: Jonathan.Galatzan@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10
                          UNITED STATES DISTRICT COURT
11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                 WESTERN DIVISION
13
     UNITED STATES OF AMERICA,            No. 2:21-CV-6890
14
               Plaintiff,                 VERIFIED COMPLAINT FOR
15                                        FORFEITURE
                  v.
16
     THE INTERESTS OF THE MORGAN          18 U.S.C. § 981(a)(1)(C)
17   GROUP, A GENERAL PARTNERSHIP
     AND ALL OTHER PARTIES EXCEPT         [FBI]
18   KATHERENE HENDERSON, HER
     HEIRS, SUCCESSORS AND ASSIGNS,
19   ACCUBANC MORTGAGE CORPORATION
     (INCLUDING ITS SUCCESSORS AND
20   ASSIGNS, INCLUDING BANK OF
     AMERICA), KARL L. BOECKMANN
21   AND THRYA J. BOECKMANN IN THE
     REAL PROPERTY LOCATED AT
22   MORENO VALLEY, CALIFORNIA WITH
     ASSESSOR PARCEL NUMBER 312-
23   222-036,
24             Defendant.
25
26         Plaintiff United States of America brings this claim
27   against defendant The Interests Of The Morgan Group, A General
28   Partnership And All Other Persons Except Katherene Henderson,


                                          2
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 2 of 12 Page ID #:2




1    Her Heirs, Successors, and Assigns, Accubanc Mortgage
2    Corporation (Including Its Successors And Assigns Including Bank
3    of America), Karl L. Boeckmann And Thrya J. Boeckmann In The
4    Real Property Located In Moreno Valley, California With Assessor
5    Parcel Number 312-222-036, and alleges as follows:
6                             JURISDICTION AND VENUE
7          1.   This is an in rem civil forfeiture action brought
8    pursuant to 18 U.S.C. § 981(a)(1)(C). This Court has
9    jurisdiction over the matter pursuant to 28 U.S.C. §§ 1345 and
10   1355.
11         2.   Venue lies in this district pursuant to 28 U.S.C.
12   § 139.
13                             PERSONS AND ENTITIES
14         3.   The plaintiff in this action is the United States of
15   America (“plaintiff” or the “government”).
16         4.   The defendant is The Interests of The Morgan Group, A
17   General Partnership And All Other Persons Except Katherene
18   Henderson, Her Heirs, Successors, and Assigns, Accubanc Mortgage
19   Corporation (Including Its Successors And Assigns Including Bank
20   of America), Karl L. Boeckmann And Thrya J. Boeckmann In The
21   Real Property Located In Moreno Valley, California With Assessor
22   Parcel Number 312-222-036.      The real property, which is
23   hereinafter referred as to as the “Subject Real Property,” is
24   currently titled in the name of “The Morgan Group, A General
25   Partnership” and has the following legal description:
26         Lot 59 of Tract No. 22383, in the City of Moreno Valley, as
27         per map recorded in Book 198, Pages 57 through 61,
28


                                          3
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 3 of 12 Page ID #:3




1          inclusive of Maps, in the Office of the County Recorder of
2          Said County.
3          Excepting therefrom all oil, gas, petroleum, hydrocarbon
4          substances and other minerals within or underlying said
5          Land but without right of entry upon the surface of said
6          Land or subsurface thereof to a depth of 500 feet to remove
7          or extract the same, as excepted in the deed to the Robert
8          P. Warmington Co., a California Corporation, as to an
9          undivided fifty percent (50 percent) and San Marino
10         Services, Inc., a California Corporation, as to an
11         undivided 50 percent (50 percent) interest, recorded
12         November 22, 1983 as instrument No. 242971, Official
13         Records.
14         Assessor Parcel Number 312-222-036-9.
15         5.   The interests of The Morgan Group, A General
16   Partnership, may be adversely affected by these proceedings.
17   The government does not seek to forfeit the interests of the
18   Accubanc Mortgage Corporation (or its successors and assigns
19   including Bank of America), Karl L. Boeckmann, Thryra J.
20   Boeckmann in these proceedings.       In addition, the government
21   does not seek to forfeit the interests of Katherene Henderson,
22   her heirs, successors, and assigns in these proceedings.           In
23   fact, as set forth below, the government seeks to forfeit and
24   return the Subject Real Property to the estate, as the Real
25   Property was fraudulently taken from Katherene Henderson as the
26   result of a fraud scheme orchestrated by Michael Henschel
27   discussed below.
28   / / /


                                          4
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 4 of 12 Page ID #:4




1                          FACTS SUPPORTING FORFEITURE
2    The Real Estate Fraud Scheme And Resultant Convictions
3          6.   Since at least December 2000, Michael Henschel and
4    others, including Camerino Islas and Juan Velasquez, were
5    involved in a real estate fraud scheme generally described as
6    follows:
7          7.   Henschel and others working at Henschel’s direction
8    worked for, through, and with a business that Henschel owned and
9    operated out of offices in Van Nuys, California under numerous
10   business names, including the Krandell Trust and the Morgan
11   Group (i.e., the current titleholder relative to the Subject
12   Real Property).    In furtherance of the scheme, Henschel and his
13   co-conspirators targeted homeowners, who were in financial
14   distress and held equity in real properties.         Many of the
15   homeowners were elderly individuals who had held title to
16   properties for decades.
17         8.   Henschel and his co-conspirators recorded fraudulent
18   deeds and other liens on title to the homeowners’ properties,
19   describing fake debts that the homeowners supposedly owed to the
20   Henschel-controlled entities.       The fraudulent filings caused
21   county recorder offices, including the Riverside County
22   Recorder’s office, to mail the original of the filings to
23   addresses that Henschel and his co-conspirators designated and
24   controlled.
25         9.   In addition, Henschel and his co-conspirators would
26   demand payment from homeowners to remove the fraudulent filings,
27   insisting that the fake debts described in the fraudulent
28   filings were legitimate.      Moreover, Henschel his co-conspirators


                                          5
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 5 of 12 Page ID #:5




1    would file and aggressively defend claims in civil actions,
2    including quiet title actions, when homeowners tried to assert
3    legal rights to the properties or if homeowners made any effort
4    to clear title damaged by the fraudulent filings.          Furthermore,
5    Henschel and his co-conspirators would impersonate attorneys and
6    send threatening letters and emails to the homeowners,
7    discouraging them from pursuing causing them to relinquish
8    claims.
9          10.   Henschel and his co-conspirators would extort
10   settlement payments from homeowners in connection with the quiet
11   title actions, relying on the fact that, given the high cost of
12   civil litigation, it would often be less expensive for
13   homeowners to pay the co-conspirators than to fight them,
14   particularly when Henschel and other co-conspirators were
15   willing to and did engage in unscrupulous litigation tactics,
16   such as fabricating documents after the fact, insisting on the
17   legitimacy of fake debts described in the fraudulent filings,
18   forging signatures on fraudulent deeds and on documents filed in
19   civil litigation then insisting on the legitimacy of the
20   forgeries, and other false misrepresentations in court filings.
21         11.   Once Henschel and other co-conspirators had control of
22   homeowners’ properties, they would profit from the scheme in a
23   variety of ways, including evicting the rightful homeowners and
24   renting out the properties to tenants.
25         12.   On March 8, 2018, Henschel, Juan Velasquez, Camerino
26   Islas, and other co-conspirators, were indicted by a federal
27   grand jury in this District.       See United States v. Henschel, No.
28   CR 17-00350-VAP.


                                          6
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 6 of 12 Page ID #:6




1          13.   On May 9, 2019, Henschel pled guilty to mail fraud, in
2    violation of 18 U.S.C. § 1341.       In the plea agreement, Henschel
3    admitted that he, along with other conspirators, worked for,
4    through, and with a business that Henschel owned or operated out
5    of offices in Van Nuys.
6          14.   In addition, Henschel admitted the following facts in
7    the plea agreement.     Henschel admitted that through the entities
8    he owned or controlled, he knowingly, and with the intent to
9    defraud, devised, participated in, executed and attempted to
10   execute a scheme to defraud homeowners, mortgage lenders, and
11   purchasers of foreclosed properties as to material matters, and
12   to obtain money and property from homeowners, mortgage lenders,
13   and purchasers of foreclosed properties by means of material
14   false and fraudulent pretenses, representations, and promises,
15   and the concealment of material facts.        The scheme admitted to
16   by Henschel included aggressively defending claims (through
17   unscrupulous litigation tactics) in civil actions, including
18   actions to quiet-title, when targeted homeowners (like Katherene
19   Henderson) tried to reclaim or otherwise assert legal rights to
20   real property or made any effort to attempt to un-cloud title
21   from the fraudulent filings.
22         15.   On September 30, 2019, Henschel was convicted of mail
23   fraud and was sentenced to 240 months imprisonment.
24         16.   On April 24, 2019, Camerino Islas pled guilty to
25   conspiracy to commit mail and bank fraud in connection with the
26   above-described scheme.      On April 29, 2019, Juan Velasquez also
27   pled guilty to conspiracy to commit mail and bank fraud.
28


                                          7
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 7 of 12 Page ID #:7




1    HENSCHEL-CONTROLLED ENTITY THE MORGAN GROUP’S FRAUDULENT
2    ACQUISITION OF KATHERENE HENDERSON’S SUBJECT REAL PROPERTY
3          17.   Pursuant to a contract and grant deed and deed of
4    trust recorded October 31, 1995 as instrument numbers 364991 and
5    364992 in the Riverside County Recorder’s Office, Katherene
6    Henderson acquired the Subject Real Property for $90,000.00 and
7    obtained a $73,568.00 loan with Accubanc Mortgage Corporation,
8    whose successor is Bank of America, secured by the deed of
9    trust.
10         18.   On March 26, 2001, Henschel and his co-conspirators
11   recorded a trust deed as instrument number 2001-127296 (the
12   “Fraudulent Trust Deed”) with the Riverside County Recorder’s
13   Office, which recording reflected a $16,000 bogus lien and loan
14   against the Subject Real property.        The Fraudulent Trust Deed
15   provided that the beneficiary of the trust was The Krandell
16   Trust, with Juan Velasquez as the trustee of the Krandell Trust.
17         19.   Contrary to the representation in the Fraudulent Trust
18   Deed, Katherene Henderson, the owner of the Subject Real
19   Property had not obtained a loan from The Krandall Trust, which
20   was one of Henschel’s companies, nor had she ever obtained a
21   loan from Henschel or any of his other companies.          The debt
22   described in Fraudulent Trust Deed was fictional, and never owed
23   or assumed by Katherene Henderson.
24         20.   When Katherene Henderson in or about January 2008
25   sought to refinance her then-existing loans on the Subject Real
26   Property she became aware of the Fraudulent Trust Deed.           Between
27   January 2008 and June 2012, Katherene Henderson sought to
28   negotiate with Henschel, his co-conspirators and others, asking


                                          8
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 8 of 12 Page ID #:8




1    them if they would voluntarily remove the Fraudulent Trust Deed
2    without insisting on payment of the fake debt described in that
3    document.      Henschel, using an alias “Steve,” and the other co-
4    conspirators refused to remove the Fraudulent Trust Deed and
5    instead demanded payment on the fictional $16,000 debt, plus
6    interest on the fake debt.
7          21.     On June 13, 2012, Katherene Henderson filed an action
8    in Riverside Superior County, alleging that defendants had filed
9    fraudulent documents against her property.         Henschel and others
10   working at his direction aggressively defended this action and
11   counterclaimed, seeking a declaration of the legitimacy of the
12   fictional debt purportedly owed to the Krandell Trust as
13   described in the Fraudulent Trust Deed.        Through unscrupulous
14   litigation tactics described above, Henschel and others working
15   at his direction successfully procured by fraud a judgment from
16   the Riverside Superior Court in favor of the Krandell
17   Trust.      See Judgment, Henderson v. The Krandell Trust, et al.,
18   RIC1208938 (Cal. Sup. Ct. Riverside County Apr. 24, 2014).
19         22.     Henschel and his co-conspirators similarly prevailed
20   in other quiet title and fraud actions that Katherene Henderson
21   filed in Riverside Superior Court, including in a case captioned
22   Katherene Henderson v. Vogel, et al., RIC1511661 (Cal. Sup. Ct.
23   Riverside County), which appears not to have been pursued in
24   favor of another case captioned Henderson v. William Vogel, et
25   al., RIC1514845 (Cal. Sup. Ct. Riverside County).          Henschel and
26   his co-conspirators also aggressively defended this case and
27   filed a cross complaint in the name of the Krandell Trust,
28   ultimately obtaining another judgment through fraud.


                                          9
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 9 of 12 Page ID #:9




1          23.   On February 26, 2016, Henschel and his co-conspirators
2    recorded as instrument number 2016-0076554 with the Riverside
3    County Recorder’s Office a fraudulent Trustee’s Deed Upon Sale,
4    based upon a purported default of the loan securing the
5    Fraudulent Trust Deed.      The recording falsely reflected that
6    Henschel entity The Morgan Group had acquired title to the
7    Subject Real Property at a non-judicial foreclosure sale by
8    paying $50,000.00.     The signatory for the purported trustee,
9    Title Trust Service (a Henschel-controlled entity), who
10   allegedly conducted the sale was Henschel’s co-conspirator
11   Camerino Islas.    As set forth above, both Henschel and Islas
12   have been convicted in the federal criminal case.
13         24.   On April 3, 2016, Katherene Henderson died.         Katherene
14   Henderson had been residing in the Subject Real Property from
15   approximately 1995 until her death in 2016.         For a few years
16   before her death and continuing afterward, Katherene Henderson’s
17   son Ivan Henderson, resided at the defendant property.
18         25.   In approximately January 2017, Henschel and others
19   acting at his direction began demanding rent payments from Ivan
20   Henderson to remain in the property.        Reserving rights, Ivan
21   Henderson began making rent payments to Henschel and his co-
22   conspirators, to forestall any further eviction actions.
23         26.   In approximately January 2018, notwithstanding the
24   rent that Ivan Henderson had paid to stay in the defendant
25   property, Henschel had Ivan Henderson evicted from the defendant
26   property.
27   / / /
28


                                         10
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 10 of 12 Page ID #:10




1     Additional Lienholder Relative To The Subject Real Property
2           27.   On September 25, 2019, a Deed of Trust was recorded in
3     the Riverside County Recorder’s Office against the defendant
4     property as instrument number 2019-0379810.         This recording
5     identifies the Morgan Group (through signatory Todd Shellbach,
6     Henschel’s step-son) as having borrowed $135,000.00 from the
7     secured lienholders Karl L. Boeckmann and Thryra J. Boeckmann,
8     Trustees of the Living Trust of Karl L. Boeckmann and Thyra J.
9     Boeckmann dated 9/19/2000 as the lender.
10                                CLAIM FOR RELIEF
11          29.   Based on the above, plaintiff United States of America
12    alleges that the defendant property constitutes property
13    traceable to one or more violations of 18 U.S.C. § 1341 (mail
14    fraud), which is a specified unlawful activity as defined in 18
15    U.S.C. §§ 1956(c)(7)(A) and 1961(1).        The defendant property is
16    therefore subject to forfeiture pursuant to 18 U.S.C. §
17    981(a)(1)(C).
18          WHEREFORE, plaintiff United States of America prays:
19          (a)   that due process issue to enforce the forfeiture of
20    the defendant property;
21          (b)   that due notice be given to all interested parties to
22    appear and show cause why forfeiture should be not be decreed;
23          (c)   that this Court decree forfeiture of the defendant
24    property to the United States of America for disposition
25    according to law; and
26    / / /
27
28


                                          11
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 11 of 12 Page ID #:11




1           (d)   for such other and further relief as this Court may
2     deem just and proper, together with the costs and disbursements
3     of this action.
4     Dated: August __, 2021             TRACY L. WILKISON
5                                        Acting United States Attorney
                                         SCOTT M. GARRINGER
6                                        Assistant United States Attorney
                                         Chief, Criminal Division
7
8                                             /s/ Jonathan Galatzan
                                         JONATHAN GALATZAN
9                                        Assistant United States Attorney
                                         Chief, Asset Forfeiture Section
10
                                         Attorneys for Plaintiff
11                                       UNITED STATES OF AMERICA

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          12
     Case 2:21-cv-06890-FMO-PD Document 1 Filed 08/26/21 Page 12 of 12 Page ID #:12




 1                                        VERIFICATION
 2           I , Heather Stachnik, hereby declare that :
 3           1.      1 am a Special Agent with the Federal Bureau of
 4   Investigation         ( "FBI " ) .

 5        2. 1 have read the aboveVerified Complaint for
 6   Forfeiture and knowits contents. The facts set forth therein
 7   are baseduponmy ownpersonal knowledgeand reports and other
 8   information provided to meby other law enforcementagents.
 9        3 . Everything contained in the Complaint is true and
10   correct , to the best of my knowledge and belief .
11           I declare under penalty of perjury that the foregoing is
12   true    and correct      .

13           Executed                           2021   in   Los   Angeles   ,

14   California      .

15

16
                                               SPECIAL AGENT– FBI
17

18

19

20

21

22

23

24

25

26

27

28


                                               11
